BROWN, Senior District Judge,
dissenting.
The majority has reversed the district court’s disposition of this ease after finding that the Supreme Court’s opinion in Guidry v. Sheet Metal Pension Fund, 493 U.S. 365, 110 S.Ct. 680, 107 L.Ed.2d 782, was not binding authority as “the law of the case.” Because I find that the ruling there required the district court to make the findings that it did, I must respectfully dissent.
While I agree that the Guidry case which involved a constructive trust is technically distinguishable, we still must give careful consideration to the meaning and effect the Court gave to Section 206(d) when applying it to the factual situation now before us.
Section 206(d) simply provides that “Each pension plan shall provide that benefits provided under the plan may not be assigned or alienated.” I do not agree with the majority finding that the meaning of such provision is “unclear.” It is my opinion that the Supreme Court in Guidry has clearly interpreted that section insofar as it applies to Gui-dry’s pension benefits.
It should first be noted that the Supreme Court reviewed the Guidry case in order to resolve conflicts among the circuits. See 493 U.S. at 371 n. 9, 110 S.Ct. at 685 n. 9, 107 L.Ed.2d at 791 n. 9. In discussing the prohibition against alienation, the Court persistently equated “garnishment” with the conduct prohibited by ERISA; and I believe that insofar as Guidry’s case is concerned his “stream of income” is protected from garnishment.1
Given Guidry’s criminal conduct, I realize that such a result in unpalatable; but the Supreme Court is on record clearly stating that the ERISA prohibition on assignment or alienation “reflects a considered congressional policy choice, a decision to safeguard a stream of income for pensioners (and their dependents, who may be, and perhaps usually are, blameless), even if that decision prevents others from securing relief for the wrongs done them.” (Emphasis supplied.) 493 U.S. at 376, 110 S.Ct. at 687, 107 L.Ed.2d at 795. At this point, the Court found that if any exceptions to this policy were to be made, then it was up to Congress to do so as has been done in the case of a “qualified domestic relations order.”2 Ibid., 493 U.S. at 376 n. 18, 110 S.Ct. at 687 n. 18, 107 L.Ed.2d at 795 n. 18. The Court gave us further guidance by warning that courts should not find equitable exceptions to legislative prohibitions:
“the creation of such exceptions, in our view, would be especially problematic in the context of an anti-garnishment provision. Such a provision acts by definition, to hinder the collection of a lawful debt. A restriction on garnishment therefore can be defended only (emphasis of the court) on the view that the effectuation of certain broad social policies sometimes takes precedence over the desire to do equity between particular parties. It makes little sense to adopt such a policy and then to refuse enforcement whenever enforcement appears inequitable.” (Except as noted, emphasis supplied.) 493 U.S. at 376-77, 110 S.Ct. at 687, 107 L.Ed.2d 782.
If the majority is correct in its interpretation of Section 206(d), then any state statute which exempts pension benefits covered by ERISA from garnishment, such as those found in Colorado and Texas, would be nulli*718fied.3 I am not persuaded that Congress intended this result.
I recognize that my view of the Supreme Court’s findings in Guidry would lead to consequences which were not specifically addressed by that court, since all ERISA pension benefits would be protected from garnishment when deposited in the name of the beneficiary, in a separate account and not mingled with other funds. This would place ERISA pensions in the same protected category as federal benefits provided through social security, civil service, and veteran’s legislation. In my view we need not reach the question of Congress’ intent, because the issue of congressional intent is simply not before us. The Supreme Court has spoken on the issue, and I do not believe that we are free to-reinterpret the Section 206(d) ban on garnishments as it applies to garnishment of Guidry’s pension benefits. I would affirm the decision of the district court, and remand this case for additional findings on the refusal to allow attorney fees.

. Thus, the Court noted that this circuit "appeared to recognize that the anti-alienation provision generally prohibits the garnishment of pension benefits as a means of collecting a judgment.” 493 U.S. at 369, 110 S.Ct. at 684, 107 L.Ed.2d at 791. "The view that the statutory restrictions on assignment or alienation of pension benefits apply to garnishment is consistent with applicable administrative regulations....” 493 U.S. at 371-72, 110 S.Ct. at 685, 107 L.Ed.2d at 792.


. In 29 U.S.C. § 1056(d)(3), Congress provided that the anti-alienation provision would not apply to qualified domestic relations orders.


. As noted by the majority opinion, the Colorado exemption statute is preempted by ERISA § 514(a) since it relates to employee benefit plans covered by ERISA.